Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 19-20 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 is indefinite for respectively reciting ‘wherein said coupling does not protrude outside of the enclosure to the surface of the wall’, as such limitation is not disclosed in the specification, and noting that “the coupling” or “communicable coupling” is not a physical feature, but rather a functional narrative of the connector and the external appliances and thus protrusion of such language as being protruding is wrong, thus making the scope of the claims indefinite.
Claim 20 is indefinite for respectively reciting ‘wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall, as such limitation is vague and not disclosed in the specification, thus making the scope of the claims indefinite.
Similarly, claim 25 is indefinite for respectively reciting ‘wherein said PoE source does not protrude outside of the enclosure to the surface of the wall’ as such limitation is not disclosed in the specification, thus making the scope of the claims indefinite.
Similarly, claim 26 is indefinite for respectively reciting ‘wherein said coupling does not protrude outside of the enclosure to the surface of the wall’ as such limitation is not disclosed in the specification, and noting that “the coupling” or “communicable coupling” is not a physical feature, but rather a functional narrative of the connector and the external appliances and thus protrusion of such language as being protruding is wrong, thus making the scope of the claims indefinite.  
 Claims 2-10 and 19-20 are rejected because of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, US 20080218947 A1, further in view of Campbell, US 20090097845 A1, and further in view of Soto et al., US 20100150556 A1.


    PNG
    media_image1.png
    636
    679
    media_image1.png
    Greyscale

Regarding claims1, Atkinson teaches an apparatus (see at least Fig 4 also Figs. 1-5).comprising: 
a wall-mountable outlet (shown in at least fig. 4 and parag. 0008 also see figs. 1-3); comprising an enclosure 400 and a faceplate mechanically coupled to the enclosure 400 (shown clearly in fig. 4;the face plate to cover/protect ONT 410 from external hazards such as rain, see pa. 0015 0008 and 0015); and an optical network terminal (ONT) 410 provided in the enclosure (clearly shown in at least fig. 4 and parag. 0010).   
 Atkinson, further teaches the housing of the wall-mount outlet is directly engaged with a surface of the wall (shown in at least fig. 4); a power source is configures to provide power to said ONT (see at least fig.1, abstract and parag. 0039), and including Ethernet unit (see parag. 0053).


    PNG
    media_image2.png
    395
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    369
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    287
    490
    media_image4.png
    Greyscale

And wherein, a connector (115, 113 and 114) on the apparatus (clearly shown in figures 1-3) to accommodate communicable coupling between an information appliance and an external network (see figs. 5 and 3-4 and parag. 0005-0006;   0052-0053); 
 Atkinson’s further teaches a faceplate that is partially shown in fig. 4, above).          
and external power supply 440 through outlet power 470 (at least pa. 0010 and fig. 4) to provide power to said ONT (see figs. 4 and 1-4). 
However, Atkinson is silent on, A) wherein the above connector is on the faceplate, the faceplate is configured for direct engagement with a surface of a wall, the enclosure of the wall-mountable outlet is configured to be mounted in a wall; wherein said coupling does not protrude outside of the enclosure to the surface of the wall;
and B) the above external power source is a power over Ethernet (PoE) source, an external network power over Ethernet (PoE) source configured to provide power to the ONT. 




    PNG
    media_image5.png
    576
    435
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    309
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    483
    718
    media_image7.png
    Greyscale

Campbell teaches an apparatus including ONT and with a face plate (i.e., 350 see parag. 0035) for coupling with information appliance(s) as shown at least on Fig. 6; also see Fig. 4 and see at least pa .0095-0098; also see its cited prior art in fig. 4, pa. 0071) and enclosure of the wall-mountable outlet is configured to be mounted in a wall that is clearly shown in at least fig. 3, and in which the enclosure/box that is contained in the wall and the faceplate is configured for direct engagement with a surface of a wall (shown in at least fig. 6 and see parag. 0096,also 0095, 0009); and wherein said coupling does not protrude outside of the enclosure to the surface of the wall (shown in at least figs. 8A-B  and 6).  
Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell in which the connector with its coupling features inside the enclosure to be in the  wall, so as to protect from environmental condition and provide easily accessible plug-in communication system and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer, Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). 
With regard to limitation B) although such limitation is not germane to the invention, Soto teaches power over Ethernet (PoE) source provided for ONT unit that uses an external network power over Ethernet (PoE) source configured to provide power including ONT (see at least parag. 0015, 0025-0029, 0079, 0093; also pa. 0070-0074 and figs 7-9). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating an  external power over Ethernet (PoE) source to provide power to the ONT, as taught by Soto, in order to provide an ONT system that facilitates ONT network system to provide power to ONT components and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
Regarding claims19-20 as stated above, Atkinson in view of Campbell and Solos, further teach all limitations that claims 19-21 depends on as follows: 
With regard to claims 19-20, Atkinson, using another embodiment, teaches wherein the ONT comprises: a first optical connector 111 arranged to be connected with at least one external optical data path; a second optical connector (115 video/optical connector) arranged to couple to an information appliance; and an optical splitter interposed between the first optical connector and the second optical connector (see fig. 5 with multiple ONT with multiple ONT as “connectors" and at least one ODN/ONT splitter shown in fig. 5; also see Fig. 3 in which each ONT having information appliance networks and optical connectors such as 111, a distribution/splitter stated in parag. 0060 and through an aperture using mounting hardware that connects and routs the optical cable to the customer premise , pa. 0060); wherein the ONT is configured to be connected to at least one optical communication line and at least one electrical power line (see at least figs. 3 item 170 electrical and 150 to an optical distribution network, not shown see pa. 0060).wherein the ONT comprises an optical-electrical (O-E) data module(see parag. 0005). 
However, Atkinson does not teach the above limitations in a single embodiment, and (in claim 20) ‘wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall’. With regard to the above protrusion of ‘electrical power line does not protrude outside of the enclosure to the surface of the wall’, such limitation is not germane to the invention and such feature is taught by Campbell as shown in Fig. 8 item 24 is a cavity wall and electrical power/current is supplied to the connector within the enclosure inside the wall 25, while not protrude outside of the enclosure to the surface of the wall’ (see the motivation and obviousness, analogously to claim 1, above.   
 Further, Considering that from the drawings and the pertinent disclosure of Atkinson are closely interrelated and compatible with each other, it is obvious/well-known to those of ordinary skilled in the art when the invention was made to combine the above embodiments of Atkinson and construct an apparatus that include these limitations in a single embodiment to [provide an efficient input/output data routing between the service provider and customers.

Claims 2-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson, and further in view of Campbell, further in view of Soto et al., as applied to claim 1, 19-20, above, and further in view of “Lee” et al., US 7450581 B2. 
Regarding claims 2-8 and 10, Atkinson in view of Campbell and soto, further teaches wherein the optical-electrical (O-E) data are converted using ONT (see pa. 0005), wherein the ONT further comprises a connector (i.e., 113, 115) coupled to a switch (see pa. 0054 abd 0070), and arranged to couple to an information appliance (i.e., 333, 323 see pa. 0070, 0054), and wherein the ONT further comprises a power management module (see items 120/131/140/112 arranged to forward conditioned power to at least one of the O-E converter, the PON controller, the switch, the connector, and the transceiver (shown in at least fig. 3, pa. 0005 provided power by items 120/131/140/112 , pa. 0043-0046, also 0049 ) 
However, Atkinson in view of Campbell and soto, does not specifically teach wherein the ONT comprises an optical-electrical (O-E) data module, wherein the O-E data module comprises an O-E converter, wherein the O-E data module further comprises a switch arranged to selectively couple at least one signal with the O-E converter, wherein the O-E data module further comprises a PON controller interposed between the O-E converter and the switch, wherein the ONT further comprises a connector coupled to the switch, and arranged to couple to an information appliance; wherein the O-E data module further comprises a transceiver interposed between the switch and the connector, and wherein the ONT further comprises one or more light emitting diodes (LEDs) coupled to at least one of the power management module and the PON controller, and arranged to illuminate to indicate at least one of a presence of power and network activity.
	Lee teaches wherein the ONT comprises an optical-electrical (O-E) data module (clearly shown in at least fig. 2-4), wherein the O-E data module comprises an O-E converter (see at least fig. 2 and items O-E converters  i.e., 210, 218, 219), wherein the O-E data module further comprises a switch (i.e., 216, 21, 26)  arranged to selectively couple at least one signal with the O-E converter 218), wherein the O-E data module further comprises a PON controller 28 interposed between the O-E 210 converter and the switch 21 or 26); wherein the ONT (i.e., 400-1, 2, 3,..) coupled to the switch (i.e., 21, 26), and arranged to couple to an information appliance (clearly shown in fig. 2); wherein the O-E data module further comprises a transceiver (i.e., 220).  Though Lee is silent on a connector disposed at ONT-1(for example) to connect the transceiver 220 to an external appliance such as an external input/output output data of an appliance so that the ONT interposed between the switch and the connector such conventional connector is taught by Lee as shown in fig.3,i.e., items 113, 115), in which it would above been obvious to an ordinary person of skilled in the art (APOSIA) to dispose a connector at the output of the transceiver 220 to meet the limitation a transceiver interposed between the switch and the connector so as transmit and receive information to and from a communication module efficiently.  Additionally, 
one or more light emitting diodes (LEDs) of an ONT to be coupled to at least one of the power management module and the PON controller, and arranged to illuminate to indicate at least one of a presence of power and network activity. Is extremely conventional (i.e., see for example US 20040213286 A1) and the examiner takes official notice as such power indicators have been known in most ONT’s and other appliances to indicate whether the power is on or off or the status of the ONT network units . Thus Lee provides a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality (summary). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating Leer’s ONT O-E conversion modules for easy access to the O/E. E/O or other components in order to provide an ONT system that facilitates ONT network system for information appliances and provides a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combination of Atkinson, Campbell, Soto et al., “Lee” et al., as applied to claims 1-8,  above, and further in view of “Newhouse” et al.US 20090015120 A1.  
	With regard to claim 9, the combination of Atkinson, Campbell, Soto, and Lee teach all limitations that claim 9 depends on.  However, the combination dose not teach at least one of a thermal interface material and a heatsink arranged adjacent to the faceplate, and configured to conduct heat.  Newhouse teaches a plate with metallic material that conducts heat in form heatskink (see fig. 6 and pa. 0086).  Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system enclosure using a faceplate taught by Newhouse to provide a cooling mechanism to protect ONT system components from internal heat. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson, US 20080218947 A1, further in view of Campbell, US 20090097845 A1, and further in view of Soto et al., US 20100150556 A1.


    PNG
    media_image1.png
    636
    679
    media_image1.png
    Greyscale

Regarding claim 25, Atkinson teaches an apparatus (see at least Fig 4 also Figs. 1-5).comprising: 
a wall-mountable outlet (shown in at least fig. 4 and parag. 0008 also see figs. 1-3); comprising an enclosure 400 and a faceplate mechanically coupled to the enclosure 400 (shown clearly in fig. 4;the face plate to cover/protect ONT 410 from external hazards such as rain, see pa. 0015 0008 and 0015); and an optical network terminal (ONT) 410 provided in the enclosure (clearly shown in at least fig. 4 and parag. 0010).   
 Atkinson, further teaches the housing of the wall-mount outlet is directly engaged with a surface of the wall (shown in at least fig. 4); a power source is configures to provide power to said ONT (see at least fig.1, abstract and parag. 0039), and including Ethernet unit (see parag. 0053).
And wherein, a connector (115, 113 and 114) on the apparatus (clearly shown in figures 1-3) to facilitate coupling to an information appliance (see at least parag. 0052-0053).   


    PNG
    media_image2.png
    395
    896
    media_image2.png
    Greyscale

 Atkinson’s further teaches a faceplate that is partially shown in fig. 4, above).          

However, Atkinson is silent on, wherein the above connector is on the faceplate, the faceplate is configured for direct engagement with a surface of a wall, the enclosure of the wall-mountable outlet is configured to be mounted in a wall; and an external network power over Ethernet (PoE) source configured to provide power to said ONT, wherein said PoE source does not protrude outside of the enclosure to the surface of the wall. 



  
    PNG
    media_image6.png
    309
    430
    media_image6.png
    Greyscale


Campbell teaches an apparatus including ONT and with a face plate (i.e., 350 see parag. 0035) for coupling with information appliance(s) as shown at least on Fig. 6; also see Fig. 4 and see at least pa .0095-0098; also see its cited prior art in fig. 4, pa. 0071) and enclosure of the wall-mountable outlet is configured to be mounted in a wall that is clearly shown in at least fig. 3, and in which the enclosure/box that is contained in the wall and the faceplate is configured for direct engagement with a surface of a wall (shown in at least fig. 6 and see parag. 0096,also 0095, 0009); and further ONT within the enclosure located with the wall and its feature components do not protrude outside of the enclosure to the surface of the wall (see at least fig. 8 and pa. 0109).
  Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell, so as to provide easily accessible plug-in communication system and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer, Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). Soto teaches power over Ethernet (PoE) source provided for ONT unit that uses an external network power over Ethernet (PoE) source configured to provide power including ONT (see at least parag. 0015, 0025-0029, 0079, 0093; also pa. 0070-0074 and figs 7-9). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating an  external power over Ethernet (PoE) source to provide power to the ONT, as taught by Soto, and that it does not protrude from the enclosure as taught by Compbell, discussed above, in order to provide an ONT system that facilitates ONT network system to provide power to ONT components and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   

Regarding claim 26, Atkinson teaches an apparatus (see at least Fig 4 also Figs. 1-5).comprising: 
a wall-mountable outlet (shown in at least fig. 4 and parag. 0008 also see figs. 1-3); comprising an enclosure 400 and a faceplate mechanically coupled to the enclosure 400 (shown clearly in fig. 4;the face plate to cover/protect ONT 410 from external hazards such as rain, see pa. 0015 0008 and 0015); and an optical network terminal (ONT) 410 provided in the enclosure (clearly shown in at least fig. 4 and parag. 0010).   
 Atkinson, further teaches the housing of the wall-mount outlet is directly engaged with a surface of the wall (shown in at least fig. 4); a power source is configures to provide power to said ONT (see at least fig.1, abstract and parag. 0039), and including Ethernet unit (see parag. 0053).


    PNG
    media_image2.png
    395
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    369
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    287
    490
    media_image4.png
    Greyscale

And wherein, a connector (115, 113 and 114) on the apparatus (clearly shown in figures 1-3) to accommodate communicable coupling between an information appliance and an external network (see figs. 5 and 3-4 and parag. 0005-0006;   0052-0053); 
 Atkinson’s further teaches a faceplate that is partially shown in fig. 4, above).          
and external power supply 440 through outlet power 470 (at least pa. 0010 and fig. 4) to provide power to said ONT (see figs. 4 and 1-4). 
However, Atkinson is silent on, A) wherein the above connector is on the faceplate, the faceplate is configured for direct engagement with a surface of a wall, the enclosure of the wall-mountable outlet is configured to be mounted in a wall; wherein said coupling does not protrude outside of the enclosure to the surface of the wall;
 and B) the above external power source is a power over Ethernet (PoE) source, an external network power over Ethernet (PoE) source configured to provide power to the ONT. 




    PNG
    media_image5.png
    576
    435
    media_image5.png
    Greyscale
  

    PNG
    media_image6.png
    309
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    483
    718
    media_image7.png
    Greyscale

Campbell teaches an apparatus including ONT and with a face plate (i.e., 350 see parag. 0035) for coupling with information appliance(s) as shown at least on Fig. 6; also see Fig. 4 and see at least pa .0095-0098; also see its cited prior art in fig. 4, pa. 0071) and enclosure of the wall-mountable outlet is configured to be mounted in a wall that is clearly shown in at least fig. 3, and in which the enclosure/box that is contained in the wall and the faceplate is configured for direct engagement with a surface of a wall (shown in at least fig. 6 and see parag. 0096,also 0095, 0009); and wherein said coupling does not protrude outside of the enclosure to the surface of the wall (shown in at least figs. 8A-B  and 6).  
Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell in which the connector with its coupling features inside the enclosure to be in the  wall, so as to protect from environmental condition and provide easily accessible plug-in communication system and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer, Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). 
With regard to limitation B) although such limitation is not germane to the invention, Soto teaches power over Ethernet (PoE) source provided for ONT unit that uses an external network power over Ethernet (PoE) source configured to provide power including ONT (see at least parag. 0015, 0025-0029, 0079, 0093; also pa. 0070-0074 and figs 7-9).    Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating an  external power over Ethernet (PoE) source to provide power to the ONT, as taught by Soto, in order to provide an ONT system that facilitates ONT network system to provide power to ONT components and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   

Response to Argument
Applicant's arguments filed on 10/13/2022, have been considered but they are not persuasive. 
Applicant asserts that: 
Atkinson fails to disclose the limitation "wherein said coupling does not protrude outside of the enclosure to the surface of the wall." Instead, Atkinson discloses several cables that protrude outside of the enclosure to the surface of the wall (See e.g., fiber optic cable 150 in Figs. 1-3, 450 in Fig. 4, and ONT connector cable 121 in Figs. 2-3). 
Additionally, Campbell fails to disclose the limitation "wherein said coupling does not protrude outside of the enclosure to the surface of the wall." Like Atkinson, Campbell discloses several cables that protrude outside of the enclosure to the surface of the wall (See e.g., optical fibre 100 in Figs. 3A-B, and data cable 204 in Figs. 3A-B; "The fibre cable (comprising one or more individual fibres) (100) in this installation is fed from a source outside the premises and is shown entering the ONT housing over the brickwork. A data cable (204) is shown extending from the housing into the premises through the premises wall." Campbell ¶ [0067]). 
Furthermore, Soto fails to disclose the limitation "wherein said coupling does not protrude outside of the enclosure to the surface of the wall." Soto does not disclose any embodiments that would suggest that said coupling would protrude to the surface of the wall. 
Because neither Atkinson, Campbell, nor Soto disclose the limitations in amended claim 1, and because they do not teach, suggest, or motivate a person having ordinary skill in the art (PHOSITA) to create those limitations, amended claim 1 is nonobvious. Claims 19-20 are therefore also nonobvious because of their dependence on claim 1. 
Notwithstanding the above, Applicants have also amended claim 20 to include the limitation, "wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall." AMENDMENT 
In particular, Atkinson fails to disclose the limitation "wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall." Instead, Atkinson discloses an electrical power line that protrudes outside of the enclosure to the surface of the wall (AC power cord 109 in Figs. 1-3, DC power wire 144 in Fig 2, and wires 421 and 443 in Fig 4). 
Additionally, Campbell fails to disclose the limitation "wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall." Like Atkinson, Campbell discloses several cables that protrude outside of the enclosure to the surface of the wall (electricity cable 206 in Figs. 3A-B). 
Furthermore, Soto fails to disclose the limitation "wherein said coupling does not protrude outside of the enclosure to the surface of the wall." Soto does not disclose any embodiments that would suggest that said coupling would protrude to the surface of the wall. For at least these reasons, claim 20 is nonobvious. 
For the foregoing reasons, independent claim 1 is nonobvious in view of the combination of Atkinson, Campbell, and Soto. Dependent claims 19-20 are nonobvious at least by virtue of their dependency from independent claim 1. Applicants request reconsideration and withdrawal of the corresponding rejections. 
The examiner responds that the amendment fail to overcome any of the cited references, as discussed in detail above, as the examiner provides broadest reasonable interpretation consistent with the Specification. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  At the outset, as noted above in claim 1 is directed to an “apparatus”   which structurally comprises. 
The reviewing of the court guides the patentability of an apparatus/systemclaim "depends on the claimed structure, not on the use or purpose of thatstructure." Catalina Marketing lnt'l, Inc. v. Coolsavings.com, Inc., 289 F.3d801,809 (Fed. Cir. 2002); see also Superior Industries, Inc. v. Masaba, Inc.,553 Fed. Appx. 986, 991 (Fed. Cir. 2014) (Rader, J., concurring): as in this case using the apparatus in a wall.  Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer,  Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). 
Atkinson teaches an apparatus (see at least Fig 4 also Figs. 1-5).comprising: 
a wall-mountable outlet (shown in at least fig. 4 and parag. 0008 also see figs. 1-3); comprising an enclosure 400 and a faceplate mechanically coupled to the enclosure 400 (shown clearly in fig. 4;the face plate to cover/protect ONT 410 from external hazards such as rain, see pa. 0015 0008 and 0015); and an optical network terminal (ONT) 410 provided in the enclosure (clearly shown in at least fig. 4 and parag. 0010).   
 Atkinson, further teaches the housing of the wall-mount outlet is directly engaged with a surface of the wall (shown in at least fig. 4); a power source is configures to provide power to said ONT (see at least fig.1, abstract and parag. 0039), and including Ethernet unit (see parag. 0053).


    PNG
    media_image2.png
    395
    896
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    369
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    287
    490
    media_image4.png
    Greyscale

And wherein, a connector (115, 113 and 114) on the apparatus (clearly shown in figures 1-3) to accommodate communicable coupling between an information appliance and an external network (see figs. 5 and 3-4 and parag. 0005-0006;   0052-0053); 
 Atkinson’s further teaches a faceplate that is partially shown in fig. 4, above).          
and external power supply 440 through outlet power 470 (at least pa. 0010 and fig. 4) to provide power to said ONT (see figs. 4 and 1-4). 
However, Atkinson is silent on, A) wherein the above connector is on the faceplate, the faceplate is configured for direct engagement with a surface of a wall, the enclosure of the wall-mountable outlet is configured to be mounted in a wall; wherein said coupling does not protrude outside of the enclosure to the surface of the wall;
and B) the above external power source is a power over Ethernet (PoE) source, an external network power over Ethernet (PoE) source configured to provide power to the ONT. 


    PNG
    media_image5.png
    576
    435
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    309
    430
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    483
    718
    media_image7.png
    Greyscale

Campbell teaches an apparatus including ONT and with a face plate (i.e., 350 see parag. 0035) for coupling with information appliance(s) as shown at least on Fig. 6; also see Fig. 4 and see at least pa .0095-0098; also see its cited prior art in fig. 4, pa. 0071) and enclosure of the wall-mountable outlet is configured to be mounted in a wall that is clearly shown in at least fig. 3, and in which the enclosure/box that is contained in the wall and the faceplate is configured for direct engagement with a surface of a wall (shown in at least fig. 6 and see parag. 0096,also 0095, 0009); and wherein said coupling does not protrude outside of the enclosure to the surface of the wall (shown in at least figs. 8A-B  and 6).  
Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell in which the connector with its coupling features inside the enclosure to be in the  wall, so as to protect from environmental condition and provide easily accessible plug-in communication system and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer, Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). 
With regard to limitation B) although such limitation is not germane to the invention, Soto teaches power over Ethernet (PoE) source provided for ONT unit that uses an external network power over Ethernet (PoE) source configured to provide power including ONT (see at least parag. 0015, 0025-0029, 0079, 0093; also pa. 0070-0074 and figs 7-9). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating an  external power over Ethernet (PoE) source to provide power to the ONT, as taught by Soto, in order to provide an ONT system that facilitates ONT network system to provide power to ONT components and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   
Campbell further teaches an apparatus including ONT and with a face plate (i.e., 350 see parag. 0035) for coupling with information appliance(s) as shown at least on Fig. 6; also see Fig. 4 and see at least pa .0095-0098; also see its cited prior art in fig. 4, pa. 0071) and enclosure of the wall-mountable outlet is configured to be mounted in a wall that is clearly shown in at least fig. 3, and in which the enclosure/box that is contained in the wall and the faceplate is configured for direct engagement with a surface of a wall (shown in at least fig. 6 and see parag. 0096,also 0095, 0009); and further ONT within the enclosure located with the wall and its feature components do not protrude outside of the enclosure to the surface of the wall (see at least fig. 8 and pa. 0109).
  Thus, one of ordinary skill in the art would have found it obvious to locate the connector on the face plate to perform optical coupling with an information appliance as taught by Campbell, so as to provide easily accessible plug-in communication system and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, and that in figure 1, and that the invention would perform equally well with respect to such optical coupling would be within the level of ordinary skill in the art as stated above to relocate such a connector to the face plate for direct optical coupling ad/or wireless coupling with an information appliance such as a computer, Protocol telephones, Ethernet units, computer terminals, wireless access, as well as any other similar equipment (see pa. 0053). Soto teaches power over Ethernet (PoE) source provided for ONT unit that uses an external network power over Ethernet (PoE) source configured to provide power including ONT (see at least parag. 0015, 0025-0029, 0079, 0093; also pa. 0070-0074 and figs 7-9). Thus, it would have been obvious to a person of ordinary skill in the art when the invention was made to modify Atkins’ ONT system by incorporating an  external power over Ethernet (PoE) source to provide power to the ONT, as taught by Soto, and that it does not protrude from the enclosure as taught by Compbell, discussed above, in order to provide an ONT system that facilitates ONT network system to provide power to ONT components and facilities Ethernet use for its Ethernet unit that is suggested by Atkinson, and to provide a user with high capacity and high speed communication data in addition to real time digital broadcasting/image signals of high quality.   
Atkinson does not teach the above limitations in a single embodiment, and (in claim 20) ‘wherein said electrical power line does not protrude outside of the enclosure to the surface of the wall’. With regard to the above protrusion of ‘electrical power line does not protrude outside of the enclosure to the surface of the wall’, such limitation is not germane to the invention and such feature is taught by Campbell as shown in Fig. 8 item 24 is a cavity wall and electrical power/current is supplied to the connector within the enclosure inside the wall 25, while not protrude outside of the enclosure to the surface of the wall’ (see the motivation and obviousness, analogously to claim 1, above.   

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883